ORDER
STEVEN J. BERNOSKY of MARLTON, who was admitted to the bar of this State in 1993, having pleaded guilty to embezzlement against an estate in violation of 18 U.S.C. § 153, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), STEVEN J. BERNOSKY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*335ORDERED that STEVEN J. BERNOSKY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEVEN J. BERNOSKY comply with Rule 1:20-20 dealing with suspended attorneys.